Exhibit 10.2

CORINTHIAN COLLEGES, INC.

2003 PERFORMANCE AWARD PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Recipients Name:    «Employee» Number of Stock Units:   
«Number_of_Stock_Units»1 Vesting Schedule:    One-third of the Stock Units
subject to the Award will vest on each of the first three anniversary dates of
Award Date; provided however, that (1) if the Participant remains as Chairman of
the Board of Directors of the Corporation for at least one year after the Award
Date and thereafter resigns from such position, any remaining unvested Stock
Units subject to the Award shall immediately vest upon the Participant’s
retirement from the Board, and (2) if a Change in Control Event (as defined in
the Plan) occurs, any remaining unvested Stock Units subject to the award shall
vest upon (or, as necessary to give effect to such acceleration, immediately
prior to, such event).1 Award Date:    November     , 2010

 

1

All share and unit numbers are subject to adjustment, and the Stock Units are
subject to acceleration and termination prior to vesting, as provided herein.

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is by and between
CORINTHIAN COLLEGES, INC., a Delaware corporation (the “Corporation”), and the
director named above (the “Participant”), and is delivered under the Corinthian
Colleges, Inc. 2003 Performance Award Plan (the “Plan”).

W I T N E S S E T H

WHEREAS, the Compensation Committee of the Board of Directors has approved, and
the Corporation has granted, effective as of the Award Date, to the Participant
with reference to services rendered to the Company, a restricted stock unit
award under the Plan (the “Stock Unit Award” or “Award”), upon the terms and
conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

 

1



--------------------------------------------------------------------------------

2. Grant. Subject to the terms of this Agreement and the Plan, the Corporation
grants to the Participant a Stock Unit Award with respect to an aggregate number
of Stock Units set forth above. As used herein, the term “Stock Unit” means a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of Common Stock of the Corporation (subject
to adjustment as provided in Section 9 hereof) solely for purposes of the Award.
The Stock Units shall be used solely as a device for the determination of the
payment to eventually be made to the Participant if such Stock Units vest
pursuant to this Agreement. The Stock Units shall not be treated as property or
as a trust fund of any kind.

3. Vesting. The Stock Units subject to the Award shall vest in installments as
set forth in the “Vesting Schedule” set forth above, subject to earlier
termination or acceleration and subject to adjustment as provided herein.

4. Continuance of Employment Required. Except as otherwise expressly provided on
the first page of this Agreement, the vesting schedule applicable to the Stock
Units requires continued employment or service through each applicable vesting
date as a condition to the vesting of the applicable installment of the award
and the rights and benefits under this Agreement. Employment or service for only
a portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or services
as provided in Section 8 below or under the Plan.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) hereof with respect to Dividend Equivalents)
and no voting rights with respect to the Stock Units or any shares of Common
Stock underlying or issuable in respect of such Stock Units, until such shares
of Common Stock are actually delivered to and held of record by the Participant.
No adjustments will be made for dividends or other rights of a holder for which
the record date is prior to the date of delivery of such shares.

(b) Dividend Equivalent Distributions. As of any date that the Corporation pays
an ordinary cash dividend on its Common Stock, the Corporation shall credit the
Participant with an amount equal to (i) the per-share cash dividend paid by the
Corporation on its Common Stock on such date, multiplied by (ii) the total
number of Stock Units (with such total number adjusted pursuant to Section 6.3
of the Plan) subject to the Award as of the related dividend payment record
date. Any amount credited pursuant to the foregoing provisions of this
Section 5(b) shall be payable to the Participant in cash (without interest),
subject to the same vesting, timing of payment and other terms, conditions and
restrictions as the original Stock Units to which such amount relates. No
crediting of dividend equivalents shall be made pursuant to this Section 5(b)
with respect to any Stock Units which, as of such record date, have either been
paid pursuant to Section 7 or terminated pursuant to Section 8.

6. Restrictions on Transfer. Prior to the time the Stock Units are vested and
paid, neither the Stock Units comprising the Award nor any other rights of the
Participant under this Agreement or the Plan may be transferred, except as
expressly provided in Section 1.8 of the Plan. No specific exception to the
general transfer prohibitions set forth in Section 1.8 of the Plan has been
authorized by the Administrator.

 

2



--------------------------------------------------------------------------------

7. Timing and Manner of Payment with Respect to Stock Units. So long as the
applicable portion of the total Award has vested (or vests in connection with
the applicable event, as the case may be) pursuant to page 1 of this Agreement,
(i) 50% of the number of Stock Units subject to this Award shall be paid on or
as soon as administratively practical following the second anniversary of the
Award Date (and in all events not more than 30 days after such second
anniversary date), and (ii) 50% of the number of Stock Units subject to this
Award on or as soon as administratively practical following the third
anniversary of the Award Date (and in all events not more than 30 days after
third anniversary date); provided, however, that any Stock Units remaining
subject to the Award shall be paid upon a Change in Control Event to the extent
such an event occurs prior to the applicable payment date set forth above and
such event constitutes a change in the ownership or effective control of the
Corporation or a change in the ownership of a substantial portion of the assets
of the Corporation within the meaning of Treasury Regulation Section 1.409A-3. A
vested Stock Unit shall be paid by the Corporation delivering to the Participant
a share of Common Stock (either by delivering one or more certificates for the
shares deliverable with respect to vested Stock Units or by entering such shares
in book entry form, as determined by the Corporation in its discretion). The
Corporation’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to vested Stock Units is subject to the condition precedent
that the Participant or other person entitled under the Plan to receive any
shares with respect to the vested Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 6.4 of the Plan. The Participant shall have no further rights with
respect to any Stock Units that are paid or that terminate pursuant to
Section 8.

8. Effect of Termination of Services.

(a) Termination of Employment Generally. The Participant’s Stock Units shall
terminate in the event the Participant ceases to serve as Chairman of the
Corporation’s Board of Directors prior to the first anniversary of the Award
Date (unless a Change in Control Event occurs after the Award Date and prior to
or effective in connection with such cessation from service), regardless of the
reason for the Participant’s cessation of service in such capacity.

(b) Termination of Stock Units. If any Stock Units are extinguished hereunder,
such unvested, extinguished Stock Units shall, without payment of any
consideration by the Corporation or any Subsidiary, automatically terminate and
be cancelled without any other action by the Participant, or the Participant’s
beneficiary, as the case may be.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 6.3.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
paid pursuant to Section 5(b).

 

3



--------------------------------------------------------------------------------

10. Tax Withholding. Subject to Section 6.4 of the Plan, upon any distribution
of shares of Common Stock in respect of the Stock Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then Fair
Market Value (as determined in accordance with the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates. In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

12. Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

13. No Service Commitment by Company. Nothing contained in this Agreement or the
Plan constitutes an employment or service commitment by the Corporation or any
of its Subsidiaries, confers upon the Participant any right to remain employed
by or in service to the Corporation or any Subsidiary, interferes in any way
with the right of the Corporation or any Subsidiary at any time to terminate
such employment or service, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Participant’s other compensation.

14. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. The Participant shall have only the rights of a general unsecured
creditor of the Corporation with respect to amounts credited and benefits
payable, if any, with respect to the Stock Units, and rights no greater than the
right to receive the Common Stock (subject to adjustments) as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

 

4



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 6.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

18. Effect of this Agreement. This Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

19. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.

20. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

21. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Award
Date set forth above. By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.

 

CORINTHIAN COLLEGES, INC.

a Delaware corporation

      PARTICIPANT By:  

 

     

 

 

Print Name:

 

 

Stan A. Mortensen

     

Signature

 

 

Its:

 

 

EVP and General Counsel

     

 

Address

 

       

 

City, State, Zip Code

 

5